The defendant was, by an information filed in the superior court in and for the county of Tehama, charged with the crime of grand larceny, in that he unlawfully and feloniously stole and took away from the premises of one J. A. Noble, in said county, thirty chickens, of the "Rhode Island Red" variety or breed, of the alleged value of two dollars each, or the aggregate value of sixty dollars. The jury found the accused guilty of petit larceny, said crime being comprehended within that specifically charged in the information, and he has appealed from the judgment of conviction and the order denying his motion for a new trial.
The case was regularly placed on the calendar of the April, 1921, term of this court for hearing and argument and counsel for the defendant and the attorney-general were duly and regularly notified thereof. On calling the case for argument in the regular order in which it appeared on the calendar, there was no appearance for the defendant, and, therefore, no oral argument in support of his appeal made to or before the court; nor has there been any brief filed in behalf of the accused. This being the state of the case when called for hearing, the same, upon motion of the attorney-general, was ordered submitted upon the record.
[1] When an appeal in a criminal case is thus submitted we are required to examine the record only so far as it may be necessary to enable us to determine whether, in any of the proceedings of the trial, any fundamental right of the accused has been violated. All points involving other questions are, by reason of the failure to file a brief or present an argument in some other form in support of the appeal, presumed to be waived, or, at least, regarded by defendant of not sufficient force to sustain the appeal.
The information accurately, according to legal form, states the crime of grand larceny. We have carefully read the evidence and upon its face it is amply sufficient to support the verdict. We have also examined the charge of the court to the jury, and therein the principles of law *Page 322 
applicable to the offense and the evidence received as in proof of the crime charged are fully, clearly, and correctly declared.
The judgment and the order appealed from are affirmed.
Finch, P. J., pro tem., and Burnett, J., concurred.